UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3061 Name of Registrant: Putnam Global Natural Resources Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Natural Resources Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Global Natural Resources Fund ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 05/12/2009 Take No Action Meeting Type Country of Trade Special Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Board and Auditor's Mgmt Abstain TNA N/A Reports 2 Non-Voting Meeting Note N/A N/A TNA N/A ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 05/12/2009 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Consolidated Accounts and Reports Mgmt For TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Ratification of Board Acts Mgmt For TNA N/A 8 Acknowledgment of End of Mandate Mgmt For TNA N/A of Directors 9 Elect Narayanan Vaghul Mgmt For TNA N/A 10 Elect Wilbur Ross Mgmt For TNA N/A 11 Elect François Pinault Mgmt For TNA N/A 12 Authority to Repurchase Shares Mgmt For TNA N/A 13 Appointment of Auditor Mgmt For TNA N/A 14 Authority to Issue Restricted Stock Mgmt For TNA N/A as Part of Bonus Pay 15 Authority to Grant Stock Options; Mgmt For TNA N/A Approval of Long-Term Incentive Plan 16 Employee Share Purchase Plan Mgmt For TNA N/A ArcelorMittal S.A. (fka Mittal Steel Co.) Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 06/17/2009 Take No Action Meeting Type Country of Trade Special Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Increase Share Capital Mgmt For TNA N/A Asia Cement China Holdings Corporation Ticker Security ID: Meeting Date Meeting Status CINS G0539C106 06/17/2009 Take No Action Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Elect LIN Seng-chang Mgmt For TNA N/A 5 Elect WU Chung Li Mgmt For TNA N/A 6 Elect Dominic TSIM Tak-lung Mgmt For TNA N/A 7 Elect Kennedy WONG Ying Ho Mgmt For TNA N/A 8 Directors' Fees Mgmt For TNA N/A 9 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 10 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Authority to Issue Repurchased Mgmt For TNA N/A Shares Ball Corporation Ticker Security ID: Meeting Date Meeting Status BLL CUSIP9 058498106 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alspaugh Mgmt For For For 1.2 Elect R. David Hoover Mgmt For For For 1.3 Elect Jan Nicholson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO DECLASSIFY THE ShrHoldr Against For Against BOARD OF DIRECTORS. Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ABX CUSIP9 067901108 04/29/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Beck Mgmt For For For 1.2 Elect C. William Birchall Mgmt For For For 1.3 Elect Donald Carty Mgmt For For For 1.4 Elect Gustavo Cisneros Mgmt For For For 1.5 Elect Marshall Cohen Mgmt For For For 1.6 Elect Peter Crossgrove Mgmt For Withhold Against 1.7 Elect Robert Franklin Mgmt For For For 1.8 Elect Peter Godsoe Mgmt For For For 1.9 Elect J. Brett Harvey Mgmt For For For 1.10 Elect M. Brian Mulroney Mgmt For Withhold Against 1.11 Elect Anthony Munk Mgmt For For For 1.12 Elect Peter Munk Mgmt For For For 1.13 Elect Aaron Regent Mgmt For For For 1.14 Elect Steven Shapiro Mgmt For For For 1.15 Elect Gregory Wilkins Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Shareholder Proposal Regarding Mgmt Against Against For External Independent Report on Operations BG Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G1245Z108 05/18/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Sir David Manning Mgmt For Against Against 5 Elect Martin Houston Mgmt For Against Against 6 Elect Sir Robert Wilson Mgmt For Against Against 7 Elect Frank Chapman Mgmt For Against Against 8 Elect Ashley Almanza Mgmt For Against Against 9 Elect Jürgen Dormann Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Increase in Authorised Share Mgmt For For For Capital 14 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendments to Articles Regarding Mgmt For For For Share Capital 18 Adoption of New Articles Mgmt For For For 19 Authority to Set General Meeting Mgmt For Abstain Against Notice Period at 14 Days BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status CINS G10877101 10/23/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements Mgmt For For For and statutory reports for BHP Billiton Plc 3 Accounts and Reports (BHP Billiton Mgmt For For For Ltd.) 4 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Plc 5 Re-elect Mr. Paul Anderson as a Mgmt For For For Director of BHP Billiton Limited 6 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Plc 7 Re-elect Mr. Don Argus as a Mgmt For For For Director of BHP Billiton Limited 8 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Plc 9 Re-elect Dr. John Buchanan as a Mgmt For For For Director of BHP Billiton Limited 10 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Plc 11 Re-elect Mr. David Crawford as a Mgmt For For For Director of BHP Billiton Limited 12 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Plc 13 Re-elect Mr. Jacques Nasser as a Mgmt For For For Director of BHP Billiton Limited 14 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Plc 15 Re-elect Dr. John Schubert as a Mgmt For For For Director of BHP Billiton Limited 16 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Plc 17 Elect Mr. Alan Boeckmann as a Mgmt For For For Director of BHP Billiton Limited 18 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against plc) 19 Elect Stephen Mayne (BHP Billiton Mgmt Against For Against Ltd.) 20 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Plc 21 Elect Dr. David Morgan as a Mgmt For For For Director of BHP Billiton Limited 22 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Plc 23 Elect Mr. Keith Rumble as a Mgmt For For For Director of BHP Billiton Limited 24 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton plc) 25 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights (BHP Billiton plc) 26 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights (BHP Billiton plc) 27 Authorize 223,112,illiton Mgmt For For For Plc ordinary shares for market purchase 28 Reduction in Issued Share Capital Mgmt For For For (April 30, 2009) 29 Reduction in Issued Share Capital Mgmt For For For (May 29, 2009) 30 Reduction in Issued Share Capital Mgmt For For For (June 15, 2009 31 Reduction in Issued Share Capital Mgmt For For For (July 31, 2009) 32 Reduction in Issued Share Capital Mgmt For For For (September 15, 2009) 33 Reduction in Issued Share Capital Mgmt For For For (November 30, 2009) 34 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2008 35 Amendments to the Group Incentive Mgmt For For For Schemes 36 Equity Grant (Marius J. Kloppers) Mgmt For For For 37 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton plc) 38 Non-Executive Directors' Fees Mgmt For For For (BHP Billiton Ltd.) 39 Adoption of New Articles (BHP Mgmt For For For Billiton plc) 40 Adoption of New Articles (BHP Mgmt For For For Billiton Ltd.) BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/16/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report of the Directors Mgmt For For For and the accounts for the YE 31 DEC 2008 2 Approve the Directors remuneration Mgmt For Against Against report for the YE 31 DEC 2008 3 Re-elect Mr. A. Burgmans as a Mgmt For For For Director 4 Re-elect Mrs. C. B. Carroll as a Mgmt For For For Director 5 Re-elect Sir William Castell as a Mgmt For For For Director 6 Re-elect Mr. I. C. Conn as a Mgmt For For For Director 7 Re-elect Mr. G. David as a Director Mgmt For For For 8 Re-elect Mr. E. B. Davis as a Mgmt For For For Director 9 Re-elect Mr. R. Dudley as a Mgmt For For For Director 10 Re-elect Mr. D. J. Flint as a Director Mgmt For For For 11 Re-elect Dr. B. E. Grote as a Mgmt For For For Director 12 Re-elect Dr. A. B. Hayward as a Mgmt For For For Director 13 Re-elect Mr. A. G. Inglis as a Mgmt For For For Director 14 Re-elect Dr. D. S. Julius as a Mgmt For For For Director 15 Re-elect Sir Tom McKillop as a Mgmt For For For Director 16 Re-elect Sir Ian Prosser as a Mgmt For For For Director 17 Re-elect Mr. P. D. Sutherland as a Mgmt For For For Director 18 Appointment of Auditor and Mgmt For For For Authority to Set Fees 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Amendments to Articles Regarding Mgmt For Abstain Against General Meeting Notice Period 23 Non-Voting Meeting Note N/A N/A N/A N/A 24 Non-Voting Meeting Note N/A N/A N/A N/A Cameron International Corporation Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect C. Baker Cunningham Mgmt For For For 1.2 Elect Sheldon Erikson Mgmt For For For 1.3 Elect Douglas Foshee Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Franklyn Jenifer Mgmt For For For 7 Elect Sam Nunn Mgmt For For For 8 Elect David O'Reilly Mgmt For For For 9 Elect Donald Rice Mgmt For For For 10 Elect Kevin Sharer Mgmt For For For 11 Elect Charles Shoemate Mgmt For For For 12 Elect Ronald Sugar Mgmt For For For 13 Elect Carl Ware Mgmt For For For 14 Elect John Watson Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Approval of Performance Goals for Mgmt For For For the Chevron Incentive Plan 17 Amendment to the Long-Term Mgmt For For For Incentive Plan 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 21 Shareholder Proposal Regarding ShrHoldr Against Against For Country Selection Guidelines 22 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Policy 23 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Laws China Petroleum & Chemical Corp. Ticker Security ID: Meeting Date Meeting Status SNP CUSIP9 16941R108 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Directors' Report Mgmt N/A For N/A 2 Supervisors' Report Mgmt N/A For N/A 3 Financial Statements Mgmt N/A For N/A 4 Allocation of Surplus Common Mgmt N/A For N/A Reserve Funds 5 Allocation of Profits/Dividends Mgmt N/A For N/A 6 Appointment of Auditor and Mgmt N/A For N/A Authority to Set Fees 7 Authority to Declare Interim Mgmt N/A For N/A Dividends 8.1 Elect SU Shulin Mgmt For Withhold Against 8.2 Elect WANG Tianpu Mgmt For Withhold Against 8.3 Elect ZHANG Yaocang Mgmt For Withhold Against 8.4 Elect ZHANG Jianhua Mgmt For Withhold Against 8.5 Elect WANG Zhigang Mgmt For Withhold Against 8.6 Elect CAI Xiyou Mgmt For Withhold Against 8.7 Elect CAO Yaofeng Mgmt For Withhold Against 8.8 Elect LI Chunguang Mgmt For Withhold Against 8.9 Elect DAI Houliang Mgmt For Withhold Against 8.10 Elect LIU Yun Mgmt For Withhold Against 8.11 Elect LIU Zhongli Mgmt For Withhold Against 8.12 Elect YE Qing Mgmt For Withhold Against 8.13 Elect LI Deshui Mgmt For Withhold Against 8.14 Elect XIE Zhongyu Mgmt For Withhold Against 8.15 Elect CHEN Xiaojin Mgmt For Withhold Against 9 Elect WANG Zouran Mgmt N/A For N/A 10 Elect ZHANG Youcai Mgmt N/A For N/A 11 Elect GENG Limin Mgmt N/A For N/A 12 Elect ZOU Huiping Mgmt N/A For N/A 13 Elect LI Yonggui Mgmt N/A For N/A 14 Directors' and Supervisors' Service Mgmt N/A For N/A Contracts 15 Authorization of Board Secretary Mgmt N/A For N/A 16 Amendments to Articles Mgmt N/A For N/A 17 Adoption of New Articles Mgmt N/A For N/A 18 Authority to Issue Debt Instruments Mgmt N/A For N/A 19 Authority to Issue Shares w/o Mgmt N/A Against N/A Preemptive Rights Companhia Vale Do Rio Doce Ticker Security ID: Meeting Date Meeting Status CINS P2605D109 04/16/2009 Take No Action Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Accounts and Reports Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Elect the Members of the Board of Mgmt For TNA N/A Directors 8 Elect the Members of the Finance Mgmt For TNA N/A Committee 9 Approve to set the Directors and Mgmt For TNA N/A Finance Committees global remuneration Companhia Vale Do Rio Doce Ticker Security ID: Meeting Date Meeting Status CINS P2605D109 04/16/2009 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Change of Company Name Mgmt For TNA N/A 5 Amendments to Articles Regarding Mgmt For TNA N/A Reconciliation of Share Capital Companhia Vale Do Rio Doce Ticker Security ID: Meeting Date Meeting Status CINS P2605D109 05/22/2009 Voted Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Change of Company Name Mgmt For For For 6 Amendments to Articles Regarding Mgmt For For For Reconciliation of Share Capital Companhia Vale Do Rio Doce Ticker Security ID: Meeting Date Meeting Status CINS P2605D109 12/29/2008 Take No Action Meeting Type Country of Trade Special Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Approval of Merger Protocol and Mgmt For TNA N/A Justification 4 Appointment of Appraiser Mgmt For TNA N/A 5 Approve the respective valuation Mgmt For TNA N/A report prepared by the specialized Company 6 Merger by Absorption Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Amendments to Articles Mgmt For TNA N/A 10 Non-Voting Meeting Note N/A N/A TNA N/A Crown Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status CCK CUSIP9 228368106 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jenne Britell Mgmt For For For 1.2 Elect John Conway Mgmt For For For 1.3 Elect Arnold Donald Mgmt For For For 1.4 Elect William Little Mgmt For For For 1.5 Elect Hans Loliger Mgmt For For For 1.6 Elect Thomas Ralph Mgmt For For For 1.7 Elect Hugues du Rouret Mgmt For For For 1.8 Elect Alan Rutherford Mgmt For For For 1.9 Elect Jim Turner Mgmt For For For 1.10 Elect William Urkiel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Eni - Ente Nazionale Idrocarburi S.p.A. Ticker Security ID: Meeting Date Meeting Status CINS T3643A145 04/29/2009 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the profits of allocation Mgmt For TNA N/A Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect James Nichols Mgmt For For For 9 Elect William Percy, II Mgmt For For For 10 Elect W.J. Tauzin Mgmt For For For 11 Elect Steven Wilkinson Mgmt For For For 12 Ratification of Auditor Mgmt For For For EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. ALCORN 2 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. CRISP 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For C. DAY 4 ELECTION OF DIRECTOR: MARK Mgmt For For For G. PAPA 5 ELECTION OF DIRECTOR: H. Mgmt For For For LEIGHTON STEWARD 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD F. TEXTOR 7 ELECTION OF DIRECTOR: Mgmt For For For FRANK G. WISNER 8 Ratification of Auditor Mgmt For For For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. CANNING, JR. 2 ELECTION OF DIRECTOR: M. Mgmt For For For WALTER D ALESSIO 3 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 4 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 5 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARIE B. GRECO 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PALMS 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 10 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. STEINOUR 11 Renewal of the Annual Incentive Mgmt For For For Plan for Senior Executives 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Global Warming Report Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Larry Faulkner Mgmt For For For 1.3 Elect Kenneth Frazier Mgmt For For For 1.4 Elect William George Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Rex Tillerson Mgmt For For For 1.10 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sponsorships Report 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 11 Shareholder Proposal Regarding ShrHoldr Against Against For Greenhouse Gas Emissions Goals 12 Shareholder Proposal Regarding a ShrHoldr Against Against For Climate Change and Technology Report 13 Shareholder Proposal Regarding ShrHoldr Against Against For Renewable Energy Policy First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP9 336433107 06/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ahearn Mgmt For For For 1.2 Elect Craig Kennedy Mgmt For For For 1.3 Elect James Nolan Mgmt For For For 1.4 Elect J. Thomas Presby Mgmt For For For 1.5 Elect Paul Stebbins Mgmt For For For 1.6 Elect Michael Sweeney Mgmt For For For 1.7 Elect José Villarreal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Freeport-McMoRan Copper & Gold, Inc. Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 06/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Adkerson Mgmt For For For 1.2 Elect Robert Allison, Jr. Mgmt For For For 1.3 Elect Robert Day Mgmt For For For 1.4 Elect Gerald Ford Mgmt For For For 1.5 Elect H. Devon Graham, Jr. Mgmt For For For 1.6 Elect J. Bennet Johnston Mgmt For For For 1.7 Elect Charles Krulak Mgmt For For For 1.8 Elect Bobby Lackey Mgmt For For For 1.9 Elect Jon Madonna Mgmt For For For 1.10 Elect Dustan McCoy Mgmt For For For 1.11 Elect Gabrielle McDonald Mgmt For For For 1.12 Elect James Moffett Mgmt For For For 1.13 Elect B. M. Rankin, Jr. Mgmt For For For 1.14 Elect J. Stapleton Roy Mgmt For For For 1.15 Elect Stephen Siegele Mgmt For For For 1.16 Elect J. Taylor Wharton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Annual Incentive Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Expertise on Board Goldcorp Inc. Ticker Security ID: Meeting Date Meeting Status GGA CUSIP9 380956409 05/22/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ian Telfer Mgmt For For For 1.2 Elect Douglas Holtby Mgmt For For For 1.3 Elect Charles Jeannes Mgmt For For For 1.4 Elect John Bell Mgmt For For For 1.5 Elect Lawrence Bell Mgmt For For For 1.6 Elect Beverley Briscoe Mgmt For For For 1.7 Elect Peter Dey Mgmt For For For 1.8 Elect P. Randy Reifel Mgmt For For For 1.9 Elect A. Dan Rovig Mgmt For For For 1.10 Elect Kenneth Williamson Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect S. Malcolm Gillis Mgmt For For For 5 Elect James Hackett Mgmt For For For 6 Elect David Lesar Mgmt For For For 7 Elect Robert Malone Mgmt For For For 8 Elect J. Landis Martin Mgmt For For For 9 Elect Jay Precourt Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 14 Shareholder Proposal Regarding ShrHoldr Against Against For Review of Human Rights Policies 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHoldr Against Against For Low-Carbon Energy Research and Development 17 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Iraq Operations Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Hess Mgmt For For For 1.2 Elect Samuel Bodman Mgmt For For For 1.3 Elect Risa Lavizzo-Mourey Mgmt For For For 1.4 Elect Craig Matthews Mgmt For For For 1.5 Elect Ernst von Metzsch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kazmunaigas Exploration Ticker Security ID: Meeting Date Meeting Status CINS 48666V204 07/18/2008 Voted Meeting Type Country of Trade Special Kazakhstan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Auditor Mgmt For For For 2 Amendments to Articles Mgmt For Against Against Kvaerner ASA Ticker Security ID: Meeting Date Meeting Status CINS R0180X100 04/02/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Opening of Meeting; Election of Mgmt For TNA N/A Presiding Chairman and Individuals to Check Minutes 5 Approve the information regarding Mgmt For TNA N/A the business 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Executive Compensation Mgmt For TNA N/A 8 Approve to stipulate the Mgmt For TNA N/A remuneration of the Board of Directors for 2008 9 Compensation of Nominating Mgmt For TNA N/A Committee 10 Approve remuneration to the Auditor Mgmt For TNA N/A s for 2008 11 Elect Members to the Board of Mgmt For TNA N/A Directors 12 Elect members to the Nomination Mgmt For TNA N/A Committee 13 Amendments to Articles Mgmt For TNA N/A 14 Authorize the Board of Directors to Mgmt For TNA N/A purchase own shares Lafarge S.A. Ticker Security ID: Meeting Date Meeting Status CINS F54432111 05/06/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For Abstain Against 7 Severance Package (Bruno Lafont) Mgmt For Abstain Against 8 Elect Bruno Lafont Mgmt For Against Against 9 Elect Jean-Pierre Boisivon Mgmt For Against Against 10 Elect Michel Bon Mgmt For Against Against 11 Elect Philippe Charrier Mgmt For Against Against 12 Elect Bertrand Collomb Mgmt For Against Against 13 Elect Oscar Fanjul Mgmt For Against Against 14 Elect Juan Gallardo Mgmt For Against Against 15 Elect Hélène Ploix Mgmt For Against Against 16 Authority to Repurchase Shares Mgmt For Abstain Against 17 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 18 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 19 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities w/o Preemptive Rights Through Private Placement; Authority to Issue Debt Instruments 20 Authority to Increase Capital in Mgmt For Abstain Against Consideration for Contributions in Kind 21 Authority to Increase Share Mgmt For Abstain Against Issuance Limit 22 Authority to Issue Debt Instruments Mgmt For Abstain Against 23 Authority to Cancel Shares and Mgmt For Abstain Against Reduce Capital 24 Authority to Increase Capital Mgmt For Abstain Against through Capitalizations 25 Authority to Grant Stock Options Mgmt For Abstain Against 26 Authority to Issue Restricted Stock Mgmt For Abstain Against 27 Authority to Issue Shares and/or Mgmt For Abstain Against Convertible Securities under Employee Savings Plan 28 Authority to Increase Capital for Mgmt For Abstain Against Overseas Employees' Benefits 29 Authority to Carry Out Formalities Mgmt For For For Linde AG Ticker Security ID: Meeting Date Meeting Status CINS D50348107 05/15/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Trade in Company Mgmt For For For Stock 9 Cancellation of Conditional Capital Mgmt For For For 10 Amendments to Articles Mgmt For For For Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE P. CAZALOT, JR. 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. DABERKO 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM L. DAVIS 6 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 7 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 9 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E.J. PHELPS 10 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 11 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JANICE L. FIELDS 2 ELECTION OF DIRECTOR: HUGH Mgmt For For For GRANT 3 ELECTION OF DIRECTOR: C. Mgmt For For For STEVEN MCMILLAN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 5 Ratification of Auditor Mgmt For For For National Oilwell Varco, Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Merrill Miller, Jr. Mgmt For For For 2 Elect Greg Armstrong Mgmt For For For 3 Elect David Harrison Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP9 651290108 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Trice Mgmt For For For 2 Elect Lee Boothby Mgmt For For For 3 Elect Philip Burguieres Mgmt For For For 4 Elect Pamela Gardner Mgmt For For For 5 Elect Dennis Hendrix Mgmt For For For 6 Elect John Kemp III Mgmt For For For 7 Elect J. Michael Lacey Mgmt For For For 8 Elect Joseph Netherland Mgmt For For For 9 Elect Howard Newman Mgmt For For For 10 Elect Thomas Ricks Mgmt For For For 11 Elect Juanita Romans Mgmt For For For 12 Elect Charles Shultz Mgmt For For For 13 Elect J. Terry Strange Mgmt For For For 14 2009 Omnibus Stock Plan Mgmt For For For 15 2009 Non-Employee Director Mgmt For For For Restricted Stock Plan 16 Ratification of Auditor Mgmt For For For Newmont Mining Corporation Ticker Security ID: Meeting Date Meeting Status NEM CUSIP9 651639106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Glen Barton Mgmt For For For 1.2 Elect Vincent Calarco Mgmt For For For 1.3 Elect Joseph Carrabba Mgmt For For For 1.4 Elect Noreen Doyle Mgmt For For For 1.5 Elect Veronica Hagen Mgmt For For For 1.6 Elect Michael Hamson Mgmt For For For 1.7 Elect Robert Miller Mgmt For For For 1.8 Elect Richard O'Brien Mgmt For For For 1.9 Elect John Prescott Mgmt For For For 1.10 Elect Donald Roth Mgmt For For For 1.11 Elect James Taranik Mgmt For For For 1.12 Elect Simon Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Nexen Inc. Ticker Security ID: Meeting Date Meeting Status NXY CUSIP9 65334H102 04/28/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Berry Mgmt For Withhold Against 1.2 Elect Robert Bertram Mgmt For Withhold Against 1.3 Elect Dennis Flanagan Mgmt For Withhold Against 1.4 Elect S. Barry Jackson Mgmt For Withhold Against 1.5 Elect Kevin Jenkins Mgmt For Withhold Against 1.6 Elect A. Anne McLellan Mgmt For Withhold Against 1.7 Elect Eric Newell Mgmt For Withhold Against 1.8 Elect Thomas O'Neill Mgmt For Withhold Against 1.9 Elect Marvin Romanow Mgmt For Withhold Against 1.10 Elect Francis Saville Mgmt For Withhold Against 1.11 Elect John Willson Mgmt For Withhold Against 1.12 Elect Victor Zaleschuk Mgmt For Withhold Against 2 TO APPOINT DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2009. Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Clayton Daley, Jr. Mgmt For For For 1.2 Elect Harvey Gantt Mgmt For For For 1.3 Elect Bernard Kasriel Mgmt For For For 1.4 Elect Christopher Kearney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Human Rights 6 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Ronald Burkle Mgmt For For For 3 Elect John Chalsty Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Ray Irani Mgmt For For For 7 Elect Irvin Maloney Mgmt For For For 8 Elect Avedick Poladian Mgmt For For For 9 Elect Rodolfo Segovia Mgmt For For For 10 Elect Aziz Syriani Mgmt For For For 11 Elect Rosemary Tomich Mgmt For For For 12 Elect Walter Weisman Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Permit Shareholders Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Regulations Petróleo Brasileiro S.A. Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 CAPITAL EXPENDITURE BUDGET Mgmt For For For FOR THE FISCAL YEAR 2009 3 DISTRIBUTION OF RESULTS FOR Mgmt For For For THE FISCAL YEAR 2008 4 ELECTION OF MEMBERS OF THE Mgmt For Against Against BOARD OF DIRECTORS 5 ELECTION OF CHAIRMAN OF Mgmt For Abstain Against THE BOARD OF DIRECTORS 6 ELECTION OF MEMBERS OF THE Mgmt For Against Against AUDIT BOARD AND THEIR RESPECTIVE SUBSTITUTES 7 Directors' Fees Mgmt For Against Against POSCO Ticker Security ID: Meeting Date Meeting Status CINS Y70750115 02/27/2009 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the financial statement Mgmt For For For 4 Approve the partial amendment to Mgmt For For For the Articles of Incorporation 5 Elect Mr. Jang Hee You as an Mgmt For For For Outside Director 6 Elect Mr. Jun Ho Han as an Outside Mgmt For For For Director 7 Elect Mr. Young Sun Lee as an Mgmt For For For Outside Director 8 Elect Mr. Byung Ki Kim as an Mgmt For For For Outside Director 9 Elect Mr. Chang Hee Lee as an Mgmt For For For Outside Director 10 Elect Mr. Chang Hee Lee as the Mgmt For For For Auditor Committee Member 11 Elect Mr. Joon Yang Jung as an Mgmt For For For Executive Director 12 Elect Mr. Dong Hee Lee as an Mgmt For For For Executive Director 13 Elect Mr. Nam Suk Heo as an Mgmt For For For Executive Director 14 Elect Mr. Kil Soo Jung as an Mgmt For For For Executive Director 15 Approve the limit of remuneration Mgmt For For For for the Directors Potash Corp of Saskatchewan Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Burley Mgmt For For For 1.2 Elect William Doyle Mgmt For For For 1.3 Elect John Estey Mgmt For For For 1.4 Elect Charles Hoffman Mgmt For For For 1.5 Elect Dallas Howe Mgmt For For For 1.6 Elect Alice Laberge Mgmt For For For 1.7 Elect Keith Martell Mgmt For For For 1.8 Elect Jeffrey McCaig Mgmt For For For 1.9 Elect Mary Mogford Mgmt For For For 1.10 Elect Paul Schoenhals Mgmt For For For 1.11 Elect E. Robert Stromberg Mgmt For For For 1.12 Elect Elena Viyella de Paliza Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 2009 Performance Option Plan Mgmt For For For 4 Shareholder Proposal Regarding Mgmt Against Against For Advisory Vote on Executive Compensation (Say on Pay) REXAM PLC Ticker Security ID: Meeting Date Meeting Status CINS G1274K113 05/07/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect John Langston Mgmt For For For 5 Elect Graham Chipchase Mgmt For For For 6 Elect Noreen Doyle Mgmt For For For 7 Elect David Robbie Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Increase Authorized Mgmt For For For Capital 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Long-Term Incentive Plan 2009 Mgmt For For For 14 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Saipem Spa Ticker Security ID: Meeting Date Meeting Status CINS T82000117 04/24/2009 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the allocation of profit Mgmt For TNA N/A 4 Authority to Set Auditor's Fees Mgmt For TNA N/A Santos Limited Ticker Security ID: Meeting Date Meeting Status CINS Q82869118 05/06/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Re-elect Mr. Kenneth Charles Borda Mgmt For For For as a Director, retires by rotation in accordance with Rule 34[c] of the Company's Constitution 3 Re-elect Mr. Roy Alexander Franklin Mgmt For For For as a Director, retires by rotation in accordance with Rule 34[c] of the Company's Constitution 4 Remuneration Report Mgmt For For For 5 Renew Proportional Takeover Rule Mgmt For For For 6 Non-Voting Meeting Note N/A N/A N/A N/A 7 Non-Voting Meeting Note N/A N/A N/A N/A Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Philippe Camus Mgmt For For For 1.2 Elect Jamie Gorelick Mgmt For For For 1.3 Elect Andrew Gould Mgmt For For For 1.4 Elect Tony Isaac Mgmt For For For 1.5 Elect Nikolay Kudryavtsev Mgmt For For For 1.6 Elect Adrian Lajous Mgmt For For For 1.7 Elect Michael Marks Mgmt For For For 1.8 Elect Leo Reif Mgmt For For For 1.9 Elect Tore Sandvold Mgmt For For For 1.10 Elect Henri Seydoux Mgmt For For For 1.11 Elect Linda Stuntz Mgmt For For For 2 PROPOSAL TO ADOPT AND Mgmt For For For APPROVE OF FINANCIALS AND DIVIDENDS. 3 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Compensation Report (Say on Pay) 4 PROPOSAL TO APPROVE OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Shin-Etsu Chemical Co Limited Ticker Security ID: Meeting Date Meeting Status CINS J72810120 06/26/2009 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Elect Yasuhiko Saitoh Mgmt For For For 4 Elect Yoshiaki Ono Mgmt For For For 5 Elect Kohji Takasugi Mgmt For For For 6 Elect Frank Popoff Mgmt For For For 7 Elect Shunji Kohno Mgmt For For For 8 Elect Tsuyoshi Miyazaki Mgmt For For For 9 Elect Kiichi Habata Mgmt For For For 10 Elect Masaki Miyajima Mgmt For For For 11 Elect Toshiyuki Kasahara Mgmt For For For 12 Elect Hidenori Onezawa Mgmt For For For 13 Elect Ken Nakamura Mgmt For For For 14 Elect Toshihiko Fukui Mgmt For For For 15 Elect Yukihiro Matsui Mgmt For For For 16 Elect Hiroaki Okamoto Mgmt For For For 17 Elect Taku Fukui Mgmt For Against Against 18 Stock Option Plan Mgmt For For For 19 Renewal of Takeover Defense Plan Mgmt For Against Against Southwestern Energy Company Ticker Security ID: Meeting Date Meeting Status SWN CUSIP9 845467109 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lewis Epley, Jr. Mgmt For For For 1.2 Elect Robert Howard Mgmt For For For 1.3 Elect Harold Korell Mgmt For For For 1.4 Elect Vello Kuuskraa Mgmt For For For 1.5 Elect Kenneth Mourton Mgmt For For For 1.6 Elect Charles Scharlau Mgmt For For For 2 Ratification of Auditor Mgmt For For For Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 05/19/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of Meeting Mgmt For TNA N/A 4 Election of Presiding Chairman Mgmt For TNA N/A 5 Meeting Notice and Agenda Mgmt For TNA N/A 6 Voting List Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Authority to Set Auditor's Fees Mgmt For TNA N/A 10 Election of Deputy Member to Mgmt For TNA N/A Corporate Assembly 11 Compensation Policy Mgmt For TNA N/A 12 Authority to Repurchase Shares for Mgmt For TNA N/A 2004 Share Savings Plan 13 Amendments to Articles Regarding Mgmt For TNA N/A Company Name 14 Shareholder Proposal Regarding ShrHoldr For TNA N/A Withdrawal from Canadian Oil Sands 15 Non-Voting Meeting Note N/A N/A TNA N/A Suncor Energy Inc. Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 04/23/2009 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mel Benson Mgmt For For For 1.2 Elect Brian Canfield Mgmt For For For 1.3 Elect Bryan Davies Mgmt For For For 1.4 Elect Brian Felesky Mgmt For For For 1.5 Elect John Ferguson Mgmt For For For 1.6 Elect W. Douglas Ford Mgmt For For For 1.7 Elect Richard George Mgmt For For For 1.8 Elect John Huff Mgmt For For For 1.9 Elect M. Ann McCaig Mgmt For For For 1.10 Elect Michael O'Brien Mgmt For For For 1.11 Elect Eira Thomas Mgmt For For For 2 Appointment of Auditor Mgmt For For For Suncor Energy Inc. Ticker Security ID: Meeting Date Meeting Status SU CUSIP9 867229106 06/04/2009 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Merger Mgmt For For For 2 Amalco Stock Option Plan Mgmt For Against Against 3.1 Elect Mel Benson Mgmt For For For 3.2 Elect Brian Canfield Mgmt For For For 3.3 Elect Bryan Davies Mgmt For For For 3.4 Elect Brian Felesky Mgmt For For For 3.5 Elect John Ferguson Mgmt For For For 3.6 Elect W. Douglas Ford Mgmt For For For 3.7 Elect Richard George Mgmt For For For 3.8 Elect John Huff Mgmt For For For 3.9 Elect M. Ann McCaig Mgmt For For For 3.10 Elect Michael O'Brien Mgmt For For For 3.11 Elect Eira Thomas Mgmt For For For 4 Appointment of Auditor Mgmt For For For Symrise Ag Ticker Security ID: Meeting Date Meeting Status CINS D827A1108 05/11/2009 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For SYNGENTA AG Ticker Security ID: Meeting Date Meeting Status CINS H84140112 04/21/2009 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Accounts and Reports Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Approve to reduce the share capital Mgmt For TNA N/A by cancellation of repurchased shares 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Re-elect Mr. Peggy Bruzelius as a Mgmt For TNA N/A Director for a term of 3 years 9 Re-elect Mr. Pierre Landolt as a Mgmt For TNA N/A Director for a term of 3 years 10 Re-elect Mr. Juerg Witmer as a Mgmt For TNA N/A Director for a term of 3 years 11 Elect Mr. Stefan Borgas as a Mgmt For TNA N/A Director for a term of 3 years 12 Elect Mr. David Lawrence as a Mgmt For TNA N/A Director for a term of 3 years 13 Elect the Auditors Mgmt For TNA N/A Teck Cominco Limited Ticker Security ID: Meeting Date Meeting Status TCK CUSIP9 878742204 04/22/2009 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Authority to Eliminate Preference Mgmt For For For Shares and Change Company Name TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/15/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Against Against 8 Retirement Benefits (Thierry Mgmt For Against Against Desmarest and Christophe de Margerie) 9 Severance Package (Christophe de Mgmt For Against Against Margerie) 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Anne Lauvergeon Mgmt For Against Against 12 Elect Daniel Bouton Mgmt For Against Against 13 Elect Bertrand Collomb Mgmt For Against Against 14 Elect Christophe de Margerie Mgmt For Against Against 15 Elect Michel Pébereau Mgmt For Against Against 16 Elect Patrick Artus Mgmt For Against Against 17 Amendment Regarding Mandatory Mgmt For Against Against Board Retirement Age Limits 18 Shareholder Proposal Regarding ShrHoldr For Against Against Equity Compensation Disclosure 19 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Election of Employee Shareholder Representatives 20 Shareholder Proposal Regarding ShrHoldr N/A Against N/A Equity Compensation Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 H8817H100 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board and Mgmt For For For Management Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan 6 Elect W. Richard Anderson Mgmt For For For 7 Elect Richard George Mgmt For For For 8 Elect Robert Long Mgmt For For For 9 Elect Edward Muller Mgmt For For For 10 Elect Victor Grijalva Mgmt For For For 11 Appointment of Auditor Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 G90073100 12/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 2 Right to Adjourn Meeting Mgmt For For For Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP9 903914109 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Watford Mgmt For For For 1.2 Elect Roger Brown Mgmt For For For 1.3 Elect W. Charles Helton Mgmt For For For 1.4 Elect Stephen McDaniel Mgmt For For For 1.5 Elect Robert Rigney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 4 Transaction of Other Business Mgmt For Against Against Usinas Siderúrgicas de Minas Gerais S.A. Ticker Security ID: Meeting Date Meeting Status CINS P9632E117 03/25/2009 Voted Meeting Type Country of Trade Annual Brazil Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Election of Supervisory Council; Mgmt For Against Against Fees Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 G95089101 02/17/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Switzerland 2 Right to Adjourn Meeting Mgmt For For For Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 H27013103 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bernard Duroc-Danner Mgmt For For For 2 Elect David Butters Mgmt For For For 3 Elect Nicholas Brady Mgmt For For For 4 Elect William Macaulay Mgmt For For For 5 Elect Robert Millard Mgmt For For For 6 Elect Robert Moses, Jr. Mgmt For For For 7 Elect Robert Rayne Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For Wellstream Holdings plc Ticker Security ID: Meeting Date Meeting Status CINS G9529Y101 05/12/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Appointment of Auditor and Mgmt For Against Against Authority to Set Fees 3 Elect Gordon Chapman Mgmt For Against Against 4 Elect Chris Gill Mgmt For Against Against 5 Elect Neil Gaskell Mgmt For Against Against 6 Elect Luis Araujo Mgmt For Against Against 7 Directors' Remuneration Report Mgmt For Against Against 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Increase Authorised Mgmt For Against Against Capital 10 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 03/02/2009 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For 2 Increase in Authorized Capital Mgmt For For For 3 Rights Issue Mgmt For For For 4 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Xstrata PLC Ticker Security ID: Meeting Date Meeting Status CINS G9826T102 05/05/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For Against Against report [as specified] for the YE 31 DEC 2008 3 Elect Ivan Glasenberg Mgmt For Against Against 4 Elect Trevor Reid Mgmt For Against Against 5 Elect Santiago Zaldumbide Mgmt For Against Against 6 Elect Peter Hooley Mgmt For Against Against 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ Mgmt For Abstain Against Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Non-Voting Meeting Note N/A N/A N/A N/A XTO Energy Inc. Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Declassify the Board Mgmt For For For 2 Elect Phillip Kevil Mgmt For For For 3 Elect Herbert Simons Mgmt For For For 4 Elect Vaughn Vennerberg II Mgmt For For For 5 2009 Executive Incentive Mgmt For For For Compensation Plan 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Natural Resources Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
